DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 1-5, 8, 9, 12-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2021/0168736 A1, hereinafter “Cho”) in view of Baek et al. (US 2017/0230873 A1, hereinafter “Baek”).
 	Regarding claims 1, and 3-5, 12-15, Cho teaches an electronic device (Fig. 1A), comprising: a first transceiver (5G wireless communication Module 112 of fig. 1A) configured to transmit/receive data via a first communication network; a second transceiver (4G wireless communication Module 111 of fig. 1A) configured to transmit/receive data via a second communication network (fig. 1A, ¶ [0057], the wireless communication unit 110 may be in a dual connectivity (DC) state with a 4G base station and a 5G base station through the 4G wireless communication module 111 and the 5G wireless communication module 112); and at least one communication processor electrically connected with at least one of the first transceiver and the second transceiver, wherein the at least one communication processor is configured to: identify transmission of transmission data via the first communication network (Fig. 5) upon transmission of the transmission data via the first communication network, identify whether there is transmission data to be transmitted via the second communication Fig. 5), perform control to transmit the transmission data to be transmitted via the first communication network, via the first transceiver, based on second maximum transmission power (Figs. 4A, 4B, 5, when it is determined that there is no transmission data to be transmitted by the second communication (LTE) network, a single transmission (transmission of 5G only) is performed through a single/first transmission system (NR), where a total transmission power may be limited to 23 dBM, ¶ [0167]) larger than preset first maximum transmission power (Figs. 4A, 4B, 5, ¶ [0151], when the DC situation is recognized, the maximum allowable power value may be limited to a specific value, for example, 20 dBm, ¶ [0171]).
 	Cho does not explicitly teach identify whether there is transmission data to be transmitted via the second communication network from a packet data convergence protocol (PDCP) buffer.
	Baek teaches identify whether there is transmission data to be transmitted via a long term evolution (LTE) communication network from an LTE PDCP buffer and transmit a notification indicating that there is no transmission data to a new radio (NR) entity (fig. 24, ¶ [0156], where if the device senses that 4G PDCP buffer is empty, the 4G layer transmits and indication to the 5G layer, ¶ [0165]); wherein the at least one communication processor is configured to, when the NR entity receives the notification indicating that there is no transmission data to be transmitted via the LTE communication network, perform control to transmit the transmission data to be transmitted via the first communication network, via the first transceiver (¶ [0156]).
.

 	Regarding claim 2, Cho in view Baek of teaches the electronic device of claim 1, wherein the at least one communication processor is configured to, when it is identified that there is transmission data to be transmitted via the second communication network, perform control to transmit the transmission data to be transmitted via the first communication network, via the first transceiver based on, at least, the preset first maximum transmission power (Cho: Figs. 4A, 4B, 5, ¶ [0151], ¶ [0153], in time #5, when the Dual Connectivity operation is performed again, the terminal may limit the Pmax of the first communication system and the Pmax of the second communication system to a specific value, for example, 20 dBm, respectively).
 	Regarding claims 8, 9, 18 and 19, Cho in view of Baek teaches the electronic device of claim 3, wherein the at least one communication processor is configured to, when it is identified that there is the transmission data to be transmitted via the LTE communication network, perform control to transmit the transmission data to be transmitted via the first communication network, via the first transceiver based on the first maximum transmission power (Cho: Figs. 4A, 4B, 5, ¶ [0151], ¶ [0153], in time #5, when the Dual Connectivity operation is performed again, the terminal may limit the Pmax of the first communication system and the Pmax of the second communication system to a specific value, for example, 20 dBm, respectively).
 	Cho does not explicitly teach transmit a flag indicating that there is the transmission data to the NR MAC entity.
	Baek teaches transmitting an indication indicating whether there is transmission data in the PDCP buffer from the 4G layer to 5G layer (¶ [0156] and ¶ [0165]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit a flag indicating that there is the transmission data to the NR MAC entity and to perform control to transmit the transmission data to be transmitted via the first communication network, via the first transceiver based on the first maximum transmission power in response to the flag in the system of Cho in view of Baek to further enhance system efficiency and reliability..
7.	Claims 6, 7, 10, 11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Baek as applied to claim 5 above, and further in view of Yi et al. (US 2020/0068504 A, hereinafter “Yi”).
 	Regarding claims 6, 7, 16 and 17, Cho in view of Baek teaches the electronic device of claim 5.
Cho does not explicitly teach wherein the at least one communication processor is configured to apply the second maximum transmission power considering a time when data is processed from an LTE PDCP layer to a physical layer.
 	Yi teaches wherein the at least one communication processor is configured to apply a second maximum transmission power further considering a transmission processing time of the transmission data to be transmitted via the LTE communication network (¶ [0008], ¶ [0009], ¶ [0127]-¶ [0134], ¶ [0181], ¶ [0188]).
¶ [0011] of Yi).
 	Regarding claims 10 and 20, Cho in view of Baek teaches the electronic device of claim 9, wherein at least one communication processor is configured to apply the first maximum transmission power when there is the transmission data to be transmitted via the LTE communication network, as set forth above.
 Cho does not explicitly teach wherein the at least one communication processor is configured to apply the first maximum transmission power considering a time when data is processed from an LTE PDCP layer to a physical layer.
Yi teaches wherein the at least one communication processor is configured to apply the first maximum transmission power considering a time when data is processed from an LTE buffer (¶ [0008], ¶ [0009], ¶ [0127]-¶ [0134], ¶ [0181], ¶ [0188]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to apply the first maximum transmission power considering a time when data is processed from an LTE PDCP layer to a physical layer in the system of Cho in view of Beak to efficiently use maximum power given to the UE (¶ [0011] of Yi).
 	Regarding claim 11, Cho in view of Baek teaches the electronic device of claim 1.

is configured to identify a transmission time of transmission data to be transmitted via the first communication network based on scheduling information for transmission data received from a base station and identify whether there is transmission data to be transmitted via the second communication network at the identified transmission time.
 	Yi teaches identify a transmission time of transmission data to be transmitted via the first communication network based on scheduling information for transmission data received from a base station and identify whether there is transmission data to be transmitted via the second communication network at the identified transmission time (¶ [0138], ¶ [0139], Based on UL scheduling information at time point t0, UE is able to know that there is a scheduled UL transmission in the slot UL2-2, ¶ [0164]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to identify a transmission time of transmission data to be transmitted via the first communication network based on scheduling information for transmission data received from a base station and identify whether there is transmission data to be transmitted via the second communication network at the identified transmission time to use design methodologies well known in the art.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477